                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

BRISTOL REGIONAL WOMEN’S CENTER, )
P.C., et al.,                    )
                                 )
                     Plaintiffs, )
                                 )                                    Docket No. 3:15-cv-00705
        v.                       )                                    Judge Friedman / Frensley
                                 )
HERBERT H. SLATERY III, et al.,  )
                                 )
                     Defendants. )


                         MOTION FOR A STAY PENDING APPEAL


       Under Federal Rule of Civil Procedure 62(d), Defendants Herbert H. Slatery III; Lisa

Piercey, M.D.; W. Reeves Johnson, Jr., M.D.; Glenn R. Funk; Amy Weirich; Barry P. Staubus;

and Charme Allen, in their official capacities, move this Court to stay its October 14, 2020

permanent injunction pending appeal. (See D.E. 275, 276). Pursuant to Local Rule 7.01, Plaintiffs

have been consulted and object to this motion.

       A court must consider four factors to decide whether to stay an injunction pending appeal:

“(1) whether the stay applicant has made a strong showing that he is likely to succeed on the merits;

(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

will substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” Thompson v. Dewine, 959 F.3d 804, 807 (6th Cir. 2020) (quoting Nken v. Holder,

556 U.S. 418, 434 (2009)). Here, all four factors favor a stay.

       First, Defendants are likely to succeed on appeal. Tennessee’s waiting-period law does not

violate the constitutional right to abortion. States may regulate abortion to further their legitimate

interests, including protecting maternal health and the lives of unborn children.            Planned



                                     1
   Case 3:15-cv-00705 Document 280 Filed 11/04/20 Page 1 of 5 PageID #: 6654
Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833, 871-76 (1992) (joint opinion of O’Connor,

Kennedy, and Souter, JJ.). To that end, Tennessee and other States across the country have enacted

waiting-period laws. These laws ensure that prospective abortion patients have time to weigh their

options, consider alternatives to abortion, and make a fully informed decision. See id. at 872-73.

       Recognizing these important interests, federal courts have consistently upheld waiting-

period laws. E.g., Cincinnati Women’s Servs., Inc. v. Taft, 468 F.3d 361, 366, 372-74 (6th Cir.

2006); Karlin v. Foust, 188 F.3d 446, 486 (7th Cir. 1999) (collecting cases). Indeed, the Supreme

Court upheld a waiting-period law that was nearly identical to Tennessee’s even though the law

made it more expensive and time-consuming to obtain abortions. Casey, 505 U.S. at 885-87 (joint

opinion).

       The permanent injunction issued in this case conflicts with this longstanding precedent.

The injunction is also erroneous under the Sixth Circuit’s recent decision in EMW Women’s

Surgical Center, P.S.C. v. Friedlander, --- F.3d ---, 2020 WL 6111008, at *10 (6th Cir. Oct. 16,

2020), which clarified the test for evaluating abortion regulations in light of June Medical Services

L.L.C. v. Russo, 140 S. Ct. 2103 (2020). For these reasons, the State will likely succeed in having

the injunction reversed on appeal.

       The other factors also warrant a stay. See Nken, 556 U.S. at 434. The State will be

irreparably injured absent a stay because it will be wrongfully enjoined from enforcing a duly

enacted law that protects women and unborn children. See Abbott v. Perez, 138 S. Ct. 2305, 2324

& n.17 (2018); Maryland v. King, 567 U.S. 1301, 1303 (2012) (Roberts, C.J., in chambers). And

a stay will not injure the other parties to the proceeding: the abortion providers have been

complying with Tennessee’s waiting-period law for the entire pendency of this five-year litigation

and there is no reason they cannot continue to comply during the appellate proceedings. Finally,

the public interest favors enforcing the people of Tennessee’s lawful policy choices.            See


                                     2
   Case 3:15-cv-00705 Document 280 Filed 11/04/20 Page 2 of 5 PageID #: 6655
Thompson, 959 F.3d at 812; Coal. to Defend Affirmative Action v. Granholm, 473 F.3d 237, 252

(6th Cir. 2006).

                                      CONCLUSION

       This Court should stay its October 14, 2020 permanent injunction pending resolution of

the State’s appeal.



                                          Respectfully submitted,

                                          HERBERT H. SLATERY III
                                          Attorney General and Reporter

                                          /s/ Alexander S. Rieger
                                          ALEXANDER S. RIEGER (BPR #029362)
                                          Assistant Attorney General
                                          alex.rieger@ag.tn.gov

                                          STEVEN A. HART (BPR #07050)
                                          Special Counsel
                                          steve.hart@ag.tn.gov

                                          MATTHEW D. CLOUTIER (BPR #036710)
                                          Assistant Attorney General
                                          matt.cloutier@ag.tn.gov

                                          Office of the Tennessee Attorney General
                                          Public Interest Division
                                          P.O. Box 20207
                                          Nashville, TN 37202
                                          (615) 741-7908

                                          Attorneys for Defendants




                                     3
   Case 3:15-cv-00705 Document 280 Filed 11/04/20 Page 3 of 5 PageID #: 6656
                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and exact copy of the foregoing Motion has been served on the

following counsel of record through the Electronic Filing System on this 4th day of November,

2020:

Scott P. Tift                                               Thomas C. Jessee
David W. Garrison                                           Jessee & Jessee
Barrett Johnston Martin & Garrison, LLC,                    P.O. Box 997
Bank of America Plaza,                                      Johnson City, TN 37605
414 Union Street, Suite 900                                 jjlaw@jesseeandjessee.com
Nashville, TN 37219
stift@barrettjohnson.com
dgarrison@barrettjohnson.com

Autumn Katz                                                 Maithreyi Ratakonda
Hailey Flynn                                                Melissa Cohen
Michelle Moriarty                                           Planned Parenthood Federation of
Marc Hearron                                                America
Genevieve Scott                                             123 William St., 9th Floor
Center for Reproductive Rights                              New York, NY 10038
199 Water Street, 22nd Floor                                mai.ratakonda@ppfa.org
New York, NY 10038                                          melissa.cohen@ppfa.org
akatz@reprorights.org
hflynn@reprorights.org
mmoriarty@reprorights.org
gscott@reprorights.org

Michael J. Dell                                             Thomas H. Castelli
Jason M. Moff                                               American Civil Liberties Union
Irene Weintraub                                             PO Box 120160
Timur Tusiray                                               Nashville, TN 37212
Kramer Levin Naftalis & Frankel LLP                         tcastelli@aclu-tn.org
1177 Avenue of the Americas
New York, NY 10036
mdell@kramerlevin.com
jmoff@kramerlevin.com
iweintraub@kramerlevin.com
ttusiray@kramerlevin.com

Julia Kaye
American Civil Liberties Union Foundation
125 Broad St. Floor 18
New York, NY 10004
jkaye@aclu.org


                                    4
  Case 3:15-cv-00705 Document 280 Filed 11/04/20 Page 4 of 5 PageID #: 6657
Date: November 4, 2020                   /s/ Alexander S. Rieger
                                         ALEXANDER S. RIEGER
                                         Assistant Attorney General




                                    5
  Case 3:15-cv-00705 Document 280 Filed 11/04/20 Page 5 of 5 PageID #: 6658
